Citation Nr: 1824485	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-38 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Waco, Texas RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in his January 2011 correspondence included an explicit request for a Decision Review Officer (DRO) hearing.  However, the record does not demonstrate that the RO scheduled the Veteran for a hearing before a DRO.  Therefore, the Board finds the Veteran's DRO hearing request remains pending, and a remand is required to ensure due process requirements are satisfied.  38 C.F.R. § 3.103(c) (2017).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a hearing before a DRO at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




